OPINION — AG — (1) UNDER THE CONDITIONS EXPRESSED IN 2 Ohio St. 1961, 6-122 [2-6-122], AN AUTHORIZED AGENT OF THE STATE BOARD OF AGRICULTURE MAY ENTER UPON THE PREMISES OF A LIVESTOCK AUCTION OR STOCKYARDS FOR THE PURPOSE OF INSPECTING OR EXAMINING THE LIVESTOCK TO ASCERTAIN IF THEY ARE INFECTED WITH AN INFECTIOUS OR CONTAGIOUS DISEASE. (2) IF ANY LIVESTOCK IS DETERMINED TO BE IN ANY OF THE CONDITIONS DESCRIBED IN 2 Ohio St. 1961, 6-123 [2-6-123], 2 Ohio St. 1961, 6-124 [2-6-124] THEN SAID LIVESTOCK MAY OR SHALL BE QUARANTINED. HOWEVER, NO PERSON SHALL REMOVE, CHANGE THE LOCATION OF OR BRING INTO OR TAKE OUT OF ANY PLACE OR AREA THAT HAS BEEN QUARANTINED, ANY LIVESTOCK WHICH ARE COVERED BY THE ORDER OF QUARANTINE. CITE:  2 Ohio St. 1961, 6-121 [2-6-121] (LEE COOK)